462 F.2d 1375
UNITED STATES of America, Plaintiff and Appellee,v.Gary Lee WICKHAM, Defendant and Appellant.
No. 71-3073.
United States Court of Appeals,
Ninth Circuit.
Aug. 4, 1972.

On appeal from the United States District Court for the Central District of California; Robert J. Kelleher, Judge.
Victor Sherman (argued), of Nasatir, Sherman & Hirsch, Beverly Hills, Cal., for defendant and appellant.
Jonathan David Rapore, Asst. U. S. Atty.  (argued), Eric A. Nobles, Asst. U. S. Atty., William D. Keller, U. S. Atty., Los Angeles, Cal., for plaintiff and appellee.
Before CHAMBERS and KOELSCH, Circuit Judges, and COPPLE, District Judge.*
PER CURIAM:


1
The judgment of conviction is affirmed in this case of robbery of a bank by coercive means.  (Here, under a threat made over the telephone by Wickham, the bank manager carried the money to a nearby public telephone booth.)


2
The two main contentions concern incidents surrounding the return of part of the loot by Wickham and a small photo display shown to eventual witnesses.


3
We find the points to be without merit.  The first point we find akin to plea bargaining after proper Miranda warnings had been made.  Further Wickham at the moment had temporary counsel.  The impetus on the disclosure of the location of the money came from the defendant, which the attorney submitted.


4
The photo-spread point is covered by Allen v. Rhay, 431 F.2d 1160 (9th Cir. 1970), as well as many subsequent cases of this court.  A reliance upon a statement of the trial judge about the photospread, in context, we find of no aid to Wickham.



*
 Honorable William P. Copple, United States District Judge, Phoenix, Arizona, sitting by designation